DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “the trough shaped fiber cable holder is effectively closed at the topmost location; a plurality of protruding grooves arranged in an offset pattern, connected to an inside region of the back and front side of a trough shaped fiber cable holder, such that the protruding offset grooves are in direct contact with a reinforced fiber cable retained within the trough and maintain a cable alignment within a trough surface, and a pole mounting plate, with a plug connection point to which an endpoint of the protruding extension of the front side of the fiber trough attaches, where the plug connection provides an anchoring point to apply tension to the protruding extension and cause a bending moment of the  front side of the trough about the inelastically hinged bottom edge, while said plug connection will break and detach from the pole mounting plate at a tension level which would exceed a minimum tensile strength rating of the reinforced fiber cable retained within the trough, while the inelastically hinged bottom edge of the trough is designed to bend at tension values below the tension level which would exceed the minimum tensile strength rating of the reinforced fiber cable” in combination with all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868